 

Exhibit 10.7

amended and restated EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made by and
between Strongbridge U.S. Inc., a Delaware Corporation (the “Company”), and
Matthew Pauls (“Executive”) as of October 13, 2017.

W I T N E S S E T H:

WHEREAS,  the Company and Executive are parties to an amended and restated
employment agreement (such agreement, the “Prior Agreement”);  

 

WHEREAS, the Company desires to continue to retain the services of Executive as
set forth in this Agreement, and Executive desires to serve the Company in such
capacity, subject to the terms and conditions of this Agreement; and

 

WHEREAS, the Company and Executive intend for this Agreement to replace the
Prior Agreement except as otherwise set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

ARTICLE I  

EMPLOYMENT AND DUTIES

Section 1.01 Employment and Term.    Subject to the provisions of Article III of
this Agreement, the Executive shall be employed by the Company for the period
commencing on the date hereof and continuing until terminated as described in
Section 3.01 (the “Term”) on the terms and subject to the conditions set forth
in this Agreement.

Section 1.02 Position and Duties.  Executive shall serve as Chief Executive
Officer of the Company, or in such other positions as the parties may agree and
shall report directly to the Board of Directors of the Company (the
“Board”).  Executive shall have the duties and responsibilities customarily
associated with such position and will perform such other duties as reasonably
directed by the Board consistent with such position(s).

Section 1.03 Scope.    Executive will devote substantially all of his business
time, attention, skills and efforts to the performance of his duties.  Executive
acknowledges that his duties and responsibilities require Executive’s full-time
business efforts and agrees to not engage in any other business activity or
interests which materially interfere or conflict with the performance of
Executive’s duties.  Notwithstanding the foregoing, Executive may (a) without
obtaining approval of the Board, serve on one for profit corporate board that
does not compete with the Company, (b) upon receipt of prior written approval by
the Board, serve on any other for profit corporate boards that do not compete
with the Company, (c) serve on civic or charitable boards or committees of
entities that do not compete with the Company, (d) deliver a reasonable number
of lectures or fulfill speaking engagements or (e) manage personal investments,
so long as



--------------------------------------------------------------------------------

 



such activities do not significantly interfere with the performance of
Executive’s duties and so long as Executive does not own more than five percent
(5%) of the voting stock of any publicly held corporation.

ARTICLE II  

COMPENSATION AND BENEFITS

Section 2.01 Base Salary.  During the Term, the Company will pay Executive a
base salary (the “Base Salary”) at an initial rate of $500,000 per year in
accordance with the Company’s standard payroll practices.  Base Salary will be
reviewed at least annually by the Board or a committee thereof and may be
adjusted (in which case such adjusted amount shall be the “Base Salary”). 

Section 2.02 Annual Incentive.    During Executive’s employment with the
Company, and as determined by the Board in its sole discretion, Executive shall
be eligible for an annual cash incentive (the “Annual Incentive”) with a target
of 50% of Base Salary (such percentage, the “Target Annual Incentive”). The
Annual Incentive shall be based on the achievement of predetermined performance
goals as determined annually by Executive and the Board, which shall be provided
to the Executive in writing no later than thirty (30) days following the
beginning of the year to which they relate.  The actual Annual Incentive earned
in any particular year may be greater or lower than the Target Annual Incentive,
depending on the level of achievement of the applicable performance goals and
the discretion of the Board. The Annual Incentive shall be paid to Executive as
soon as practicable, but in no event later than the date that is
two-and-one-half months following the end of the taxable year (of Executive, or
the Company, whichever is later) in which such incentive is earned.

Section 2.03 Long-Term Incentive Plans.    Executive shall be eligible to
receive grants under the Company’s long-term incentive plans (including stock
option, restricted stock and other equity compensation plans and any other
long-term incentive plans) at the discretion of the Company’s Board.

Section 2.04 Business and Entertainment Expenses. Subject to the Company’s
standard policies and procedures for expense reimbursement as applied to its
executive employees generally, the Company shall reimburse Executive for, or pay
on behalf of Executive, reasonable out-of-pocket business expenses incurred by
Executive on behalf of the Company. 

Section 2.05 Other Company Benefits.  Executive shall be entitled to participate
in all employee benefit plans, practices and programs maintained by the Company
and made available to its similarly situated executives, including the Company’s
paid time-off policy.  Executive shall also be entitled to paid time-off for all
holidays in the U.S. in accordance with the applicable Company
policy.  Executive shall agree to comply with a reasonable application process
to permit the Company to insure his life under a standard “key man” insurance
policy upon request from the Board.    



-  2  -

--------------------------------------------------------------------------------

 



ARTICLE III  

TERMINATION

Section 3.01 General.  The Company may terminate Executive’s employment for any
reason or no reason, and Executive may terminate his employment for any reason
or no reason, in either case subject only to the terms of this Agreement.  For
purposes of this Agreement, the following terms have the following meanings:

(a) “Accrued Obligations” shall mean: (i) Executive’s earned but unpaid Base
Salary through the Termination Date; (ii) payment of any annual, long-term, or
other incentive award which relates to a completed fiscal year or performance
period, as applicable, and is payable (but not yet paid) on or before the
Termination Date; (iii) a lump-sum payment in respect of accrued but unused
vacation days at Executive’s per-business-day Base Salary rate in effect as of
the Termination Date; and (iv) any unpaid expense or other reimbursements due
pursuant to Section 2.04 hereof.

(b) “Cause” shall mean (i) Executive’s conviction of, or plea of guilty or nolo
contendere to, any felony or any crime involving theft, embezzlement, dishonesty
or moral turpitude; (ii) any act by Executive constituting willful misconduct,
deliberate malfeasance, dishonesty, unethical conduct or gross negligence in the
performance of his duties; (iii) Executive’s willful and continued failure to
perform any of the duties of his position (which has not been cured within
thirty (30) days following the first written notice from the Company describing
such failure in reasonable detail); or (iv) any material breach (which has not
been cured within 30 days following the first written notice from the Company
describing such breach in reasonable detail) by Executive of this Agreement or
any other agreement between Executive and the Company or any of its affiliates.

(c) “Change in Control”  shall mean the occurrence of any of the following:

(i) any person or group of persons becomes the beneficial owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
(a “Majority of the Securities”); provided that if the person or group of
persons is already deemed to own more than 50% of the total fair market value or
total voting power, then the acquisition of additional stock by such person or
group of persons shall not constitute an additional Change in Control;

(ii) the stockholders of the Company approve a plan of complete liquidation of
the Company;

(iii) the sale or disposition of all or substantially all of the Company’s
assets;

(iv) a merger, consolidation or reorganization of the Company with or involving
any other entity, other than a merger, consolidation or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting

-  3  -

--------------------------------------------------------------------------------

 



securities of the surviving entity) at least a 50% of the combined voting power
of the Company (or such surviving entity) outstanding immediately after such
merger, consolidation or reorganization owned in approximately the same
proportion of such ownership by each of the prior shareholders as prior to the
transaction.

(v) Notwithstanding the foregoing, the following acquisitions shall not
constitute a Change in Control: (A) an acquisition by the Company or entity
controlled by the Company, or (B) an acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company.

(d) “Disability” shall mean Executive’s becoming incapacitated for a period of
at least 180 days by accident, sickness or other circumstance that renders
Executive mentally or physically incapable of performing the material duties and
services required of Executive hereunder on a full-time basis during such
period.  A termination of Executive’s employment due to a Disability shall be
effective only if the party terminating Executive’s employment first gives at
least 15 days’ written notice of such termination to the other party.

(e) “Good Reason” shall mean, without Executive’s express written consent, the
occurrence of any one or more of the following: (i) a material diminution by the
Company of Executive’s Base Salary, other than any diminution that is also
applicable in a substantially similar manner and proportion to the other senior
executives of the Company; (ii) the assignment to Executive of duties or
responsibilities which are materially inconsistent with Executive’s position;
(iii) a change in the principal location at which Executive performs his duties
for the Company to a new location that is more than fifty (50) miles from the
prior location; or (iv) an action or inaction that constitutes a material breach
of this Agreement by the Company. 

A termination of employment by Executive for Good Reason shall be effectuated by
giving the Company written notice (“Notice of Termination for Good Reason”), not
later than 30 days following the occurrence of the circumstance that constitutes
Good Reason, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provision(s) of this
Agreement on which Executive relied.  The Company shall be entitled, during the
45-day period following receipt of a Notice of Termination for Good Reason, to
cure the circumstances that gave rise to Good Reason, provided that the Company
shall be entitled to waive its right to cure or reduce the cure period by
delivery of written notice to that effect to Executive (such 45-day or shorter
period, the “Cure Period”).  If, during the Cure Period, such circumstance is
remedied, Executive will not be permitted to terminate employment for Good
Reason as a result of such circumstance.  If, at the end of the Cure Period, the
circumstance that constitutes Good Reason has not been remedied, Executive will
be entitled to terminate employment for Good Reason during the 30-day period
that follows the end of the Cure Period.  If Executive does not terminate
employment during such 30-day period, Executive will not be permitted to
terminate employment for Good Reason as a result of such event. 

(f)  “Pro-Rata Annual Incentive” shall mean an amount equal to (i) the Annual
Incentive that Executive would have been entitled to receive for the calendar
year that includes the Termination Date if his employment hereunder had
continued (as determined by the Board of Directors based upon the actual
achievement of the applicable performance goals), multiplied by

-  4  -

--------------------------------------------------------------------------------

 



(ii) a fraction, the numerator of which is the number of days he was employed
hereunder during such year and the denominator of which is the number of days in
such year.

(g) “Termination Date” shall mean the date on which Executive’s employment
hereunder terminates.

Section 3.02 Termination Without Cause or by Executive with Good Reason or Due
to Executive’s Death.  If the Company terminates Executive’s employment without
Cause, or the Executive terminates for Good Reason, or Executive’s employment is
terminated due to Executive’s death, the Term shall expire on the Termination
Date and Executive shall be entitled to: (a) the Accrued Obligations; (b) an
amount equal to the sum of (i) 18 months of the annual Base Salary as in effect
immediately prior to the Termination Date and (ii) the Target Annual Incentive,
paid in equal installments on the normal payroll cycle over the 18-month period
that begins on the sixtieth (60th) day following the Termination Date; (c) the
Pro-Rata Annual Incentive, payable in a cash lump sum to Executive on the date
Company pays its annual incentive compensation bonuses for the year that
includes the Termination Date if Executive’s employment continued; and (d)
medical, dental benefits provided by the Company to Executive and Executive’s
spouse and dependents (in each case, as provided in any applicable plan) at
least equal to the levels of benefits provided to other similarly situated
active employees of the Company and its subsidiaries until the earlier of (i)
the 18-month anniversary of the Termination Date or (ii) the date that Executive
becomes covered under a subsequent employer’s medical and dental plans.

Section 3.03 Reserved.

Section 3.04 Termination Without Cause, by Executive with Good Reason, or Due to
Executive’s Death following a Change in Control of the Company.    If the
Company terminates Executive’s employment without Cause, or the Executive
terminates for Good Reason, or Executive’s employment is terminated due to
Executive’s death, in any case, within twenty-four (24) months following the
occurrence of Change in Control, the Term shall expire on the Termination Date
and, in lieu of the benefits set forth in Section 3.02 or 3.03, Executive shall
be entitled to:  (a) the Accrued Obligations; (b) an amount equal to the sum of
(i) 24 months of the annual Base Salary as in effect immediately prior to the
Termination Date and (ii) one (1) times the Target Annual Incentive, paid in
equal installments on the normal payroll cycle over the 24-month period that
begins on the sixtieth (60th) day following the Termination Date; (c) the
Pro-Rata Annual Incentive, payable in a cash lump sum to Executive on the date
Company pays its annual incentive compensation bonuses for the year that
includes the Termination Date if Executive’s employment continued; (d) medical,
dental benefits provided by the Company to Executive and Executive’s spouse and
dependents (in each case, as provided in any applicable plan) at least equal to
the levels of benefits provided to other similarly situated active employees of
the Company and its subsidiaries until the earlier of (i) the 18-month
anniversary of the Termination Date or (ii) the date that Executive becomes
covered under a subsequent employer’s medical and dental plans; and (e) the
acceleration of vesting of all unvested equity or equity-based awards held by
Executive as of the Termination Date.

Section 3.05 Other Terminations.    If Executive’s employment hereunder is
terminated (a) by Executive without Good Reason, (b) by the Company for Cause;
or (c) due to Executive’s

-  5  -

--------------------------------------------------------------------------------

 



Disability, the Term shall expire as of the Termination Date and Executive shall
be entitled to the Accrued Obligations.   

Section 3.06 Release.    Executive’s entitlement to the payments (other than the
Accrued Obligations) and benefits described in this Article III is expressly
contingent upon Executive providing the Company with a signed release that is
attached hereto as Attachment A (the “Release”).  To be effective, such Release
must be delivered by Executive to the Company no later than 45 days following
the Termination Date and must not be revoked during the seven (7) days following
such delivery.  If such Release is not executed in a timely manner or is
revoked, all such payments and benefits shall immediately cease and the
Executive shall be required to repay to the Company any such payments that have
already been paid to the Executive.

Section 3.07 Resignation from Positions. Upon the termination of Executive’s
employment for any reason, Executive shall immediately resign from each position
held with the Company and its affiliates as of the Termination Date, including
any position on the board of directors, if requested to do so by the Company.

ARTICLE IV  

RESTRICTIVE COVENANTS

Section 4.01 Confidentiality. 

(a) Company Information.  Executive agrees at all times during the Term of this
Agreement and thereafter, to hold in strictest confidence, and not to use,
except in connection with the performance of Executive's duties, and not to
disclose to any person or entity without written authorization of the Company,
any Confidential Information of the Company.  As used herein, “Confidential
Information” means any Company proprietary or confidential information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customer lists and customers,
markets, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, marketing, distribution and sales methods and
systems, sales and profit figures, finances and other business information
disclosed to Executive by the Company, either directly or indirectly in writing,
orally or by drawings or inspection of documents or other tangible
property.  However, Confidential Information does not include any of the
foregoing items which has become publicly known and made generally available
through no wrongful act of Executive.

(b) Executive-Restricted Information.  Executive agrees that during the Term of
this Agreement Executive will not improperly use or disclose any proprietary or
confidential information or trade secrets of any person or entity with whom
Executive has an agreement or duty to keep such information or secrets
confidential.

(c) Third Party Information.  Executive recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Executive agrees at all times during the Term of this Agreement and
thereafter, to hold in strictest confidence, and not to use, except

-  6  -

--------------------------------------------------------------------------------

 



in connection with the performance of Executive's duties, and not to disclose to
any person or entity, or to use it except as necessary in performing the
Executive’s duties, consistent with the Company's agreement with such third
party. 

Section 4.02 Non-Competition.  

(a) Executive acknowledges that, during the Term, Executive has had access to
information concerning the Company’s critical business strategies, engineering
and technology development plans, competitive analyses, organizational
structure. Accordingly, in consideration of the compensation provided under this
Agreement, Executive agrees that during the Term and for the one (1) year period
thereafter, Executive will not directly or indirectly, own, manage, operate,
control (including indirectly through a debt or equity investment), provide
services to, or be employed by, any person or entity engaged in any business
that is (i) located in or provides services or products to a region in which the
Company does business, and (ii) competitive with the business activities of the
Company as they existed during the period that Executive provided services to
the Company.

(b) Executive acknowledges that the restrictions contained under this Section
4.02 are reasonable and necessary to protect the legitimate interests of the
Company, that the Company would not have executed this Agreement in the absence
of such restrictions, and that any violation of any provision of this paragraph
will result in irreparable injury to the Company.  In the event the provisions
under this Section 4.02 shall ever be deemed to exceed the time, scope or
geographic limitations permitted by applicable laws, then such provisions shall
be reformed to the maximum time, scope or geographic limitations, as the case
may be, permitted by applicable laws.

Section 4.03 Injunctive Relief.    Executive agrees that it is impossible to
measure in money the damages which will accrue to the Company by reason of a
failure by Executive to perform any of Executive’s obligations under this
Article IV.  Accordingly, if Company or any of its affiliates institutes any
action or proceeding to enforce its rights under this Article IV, to the extent
permitted by applicable law, Executive hereby waives the claim or defense that
the Company or its affiliates has an adequate remedy at law, and Executive shall
not claim that any such remedy at law exists.

ARTICLE V  

MISCELLANEOUS

Section 5.01 Withholding.    The Company shall withhold all applicable federal,
state and local taxes, social security and workers’ compensation contributions
and other amounts as may be required by law with respect to compensation payable
to Executive.

Section 5.02 Modification of Payments. 

(a) In the event it shall be determined that any payment, right or distribution
by the Company or any other person or entity to or for the benefit of Executive
pursuant to the terms of this Agreement or otherwise, in connection with, or
arising out of, his employment with the Company or a change in ownership or
effective control of the Company or a substantial portion of

-  7  -

--------------------------------------------------------------------------------

 



its assets (a “Payment”) is a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) on
account of the aggregate value of the Payments due to Executive being equal to
or greater than three times the “base amount,” as defined in Section 280G(b)(3)
of the Code, (the “Parachute Threshold”) so that Executive would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”) and the
net after-tax benefit that Executive would receive by reducing the Payments to
the Parachute Threshold is greater than the net after-tax benefit Executive
would receive if the full amount of the Payments were paid to Executive, then
the Payments payable to Executive shall be reduced (but not below zero) so that
the Payments due to Executive do not exceed the amount of the Parachute
Threshold, reducing first any Payments under Section 3.02(b) hereof.

(b) The Company hereby agrees that, for purposes of determining whether any
payment and benefits set forth in Section 3.04 above would be subject to the
Excise Tax, the non-compete set forth in in Section 4.02 above shall be treated
as an agreement for the performance of personal services.  The Company hereby
agrees to indemnify, defend, and hold harmless Executive from and against any
adverse impact, tax, penalty, or excise tax resulting from the Company or
accountant’s attribution of a value to the non-compete set forth in in Section
4.02 above that is less than the total compensation amount that would be
disclosed under Item 402(c) of Securities and Exchange Commission Regulation S-K
in the year prior to year of the event that triggers the Excise Tax, to the
extent the use of such lesser amount results in a larger Excise Tax than
Executive would have been subject to had the Company or accountant attributed a
value to the non-compete set forth in in Section 4.02 above that is at least
equal to the total compensation amount disclosed under Item 402(c) of Securities
and Exchange Commission Regulation S-K for such year. 

Section 5.03 Section 409A.  

(a) Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein either shall either be exempt from the requirements of Section 409A of
the Code (“Section 409A”) or shall comply with the requirements of such
provision. 

(b) Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitutes a “nonqualified deferral of compensation”
within the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided, without
interest, on the earlier of (i) the date which is six months after Executive’s
“separation from service” (as such term is defined in Section 409A and the
regulations and other published guidance thereunder) for any reason other than
death, and (ii) the date of Executive’s death. 

(c) After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A and, notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
nonqualified deferred compensation may only be made upon a “separation from
service” as determined under Section 409A and such date shall be the

-  8  -

--------------------------------------------------------------------------------

 



Termination Date for purposes of this Agreement.  Each payment under this
Agreement or otherwise shall be treated as a separate payment for purposes of
Section 409A.  In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement which constitutes a
“nonqualified deferral of compensation” within the meaning of Section 409A and
to the extent an amount is payable within a time period, the time during which
such amount is paid shall be in the discretion of the Company.  

Section 5.04 Merger Clause.  Effective as of the date hereof, this Agreement
contains the complete, full, and exclusive understanding of Executive and the
Company as to its subject matter and shall, on such date, and supersede any
prior employment agreement between Executive and the Company (and its
affiliates), including the Prior Agreement. Any amendments to this Agreement
shall be effective and binding on Executive and the Company only if any such
amendments are in writing and signed by both Parties. 

Section 5.05 Assignment. 

(a) This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assigned by Executive otherwise than by
will or the laws of descent and distribution, and any assignment in violation of
this Agreement shall be void.

(b) Notwithstanding the foregoing Section 5.05(a), this Agreement and all rights
of Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive should die
while any amounts would still be payable to him or her hereunder if he or she
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, should there be no such designee, to Executive’s
estate.

(c) The Company may assign this Agreement to any affiliate or subsidiary of the
Company without the consent of Executive and shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company (a
“Successor”) to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would have been required to perform it
if no such succession had taken place.  As used in this Agreement, (i) the term
“Company” shall mean the Company as hereinbefore defined and any Successor and
any permitted assignee to which this Agreement is assigned and (ii) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any Successor and any permitted assignee to
which this Agreement is assigned.

Section 5.06 Dispute Resolution.    Except for any proceeding brought pursuant
to Section 5.05 above, the parties agree that any dispute arising out of or
relating to this Agreement or the formation, breach, termination or validity
thereof, will be settled by binding arbitration by a panel of three arbitrators
in accordance with the commercial arbitration rules of the American Arbitration
Association.  The arbitration proceedings will be located in Philadelphia,
Pennsylvania.  The arbitrators are not empowered to award damages in excess of
compensatory damages and each party irrevocably waives any damages in excess of
compensatory damages.  Judgment upon any arbitration award may be entered into
any court having jurisdiction thereof

-  9  -

--------------------------------------------------------------------------------

 



and the parties consent to the jurisdiction of any court of competent
jurisdiction located in the Eastern District of Pennsylvania.

Section 5.07 GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE
COMMONWEALTH OF PENNSYLVANIA, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT IN ALL RESPECT SHALL BE GOVERNED BY THE LAWS OF THE COMMONWEALTH
OF PENNSYLVANIA WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

Section 5.08 Amendment; No Waiver.    No provision of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
Executive and duly authorized officer of the Company.  The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered as a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement.  No failure or delay by any party in exercising any
right or power hereunder will operate as a waiver thereof, nor will any single
or partial exercise of any other right or power.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by any party, which are not set forth
expressly in this Agreement.

Section 5.09 Severability.    If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 5.10 Survival.    The rights and obligations of the parties under the
provisions of this Agreement that relate to post-termination obligations shall
survive and remain binding and enforceable, notwithstanding the expiration of
the term of this Agreement, the termination of Executive’s employment with the
Company for any reason or any settlement of the financial rights and obligations
arising from Executive’s employment hereunder, to the extent necessary to
preserve the intended benefits of such provisions.

Section 5.11 Notices.    All notices and other communications required or
permitted by this Agreement will be made in writing and all such notices and
communications will be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Company, at its
principal office, and if to Executive, at Executive’s last address on file with
the Company.  Either party may change such address from time to time by notice
to the other.

Section 5.12 Headings and References.    The headings of this Agreement are
inserted for convenience only and neither constitute a part of this Agreement
nor affect in any way the

-  10  -

--------------------------------------------------------------------------------

 



meaning or interpretation of this Agreement.  When a reference in this Agreement
is made to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.

Section 5.13 Counterparts.   This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

[signature page follows]



-  11  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

STRONGBRIDGE U.S. INC.

By:
Name: A. Brian Davis 
Title: Chief Financial Officer

 

 

EXECUTIVE

 


Matthew Pauls




-  12  -

--------------------------------------------------------------------------------

 

 

ATTACHMENT A

 

GENERAL RELEASE

 

1. Matthew Pauls (“Executive”), for and in consideration of the commitments of
Strongbridge U.S. Inc. (the “Company”) as set forth in Article III of the
Amended and Restated Employment Agreement dated as of October 13, 2017 (the
“Employment Agreement”), and intending to be legally bound, does hereby REMISE,
RELEASE AND FOREVER DISCHARGE the Company and its present and former divisions,
subsidiaries, parents, predecessor and successor corporations, officers,
directors, and their respective successors, predecessors, assigns, heirs,
executors, and administrators (collectively, “Releasees”) from all causes of
action, suits, debts, claims and demands whatsoever in law or in equity, which
Executive ever had, now has, or hereafter may have, whether known or unknown, or
which Executive’s heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, up to the date of Executive’s execution of
this General Release, particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to Executive’s
employment relationship with the Company and Releasees, the terms and conditions
of that relationship, and the termination of that relationship, including, but
not limited to, any claims arising under any applicable Company employee benefit
plan(s), the Age Discrimination in Employment Act, the Older Workers’ Benefit
Protection Act, Title VII of The Civil Rights Act of 1964, the Civil Rights Act
of 1991, Sections 1981 through 1988 of Title 42 of the United States Code, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, Pennsylvania employment laws, and any other federal, state and
local employment laws, as amended, and any other claims under any federal, state
or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys’ fees and costs.  This General Release
is effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.

2. To the fullest extent permitted by law, and subject to the provisions of
Paragraph 3 below, Executive represents and affirms that (i) Executive has not
filed or caused to be filed on Executive’s behalf any claim for relief against
the Company or any Releasee and, to the best of Executive’s knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on Executive’s behalf; and (ii) Executive has no
knowledge of any improper, unethical or illegal conduct or activities that
Executive has not already reported to any supervisor, manager, department head,
human resources representative, agent or other representative of the Company, to
any member of the Company’s legal or compliance departments, or to the ethics
hotline; and (iii) Executive will not file, commence, prosecute or participate
in any judicial or arbitral action or proceeding against the Company or any
Releasee based upon or arising out of any act, omission, transaction,
occurrence, contract, claim or event existing or occurring on or before the date
of execution of this General Release.

3. The release of claims described in Paragraph 1 of this General Release does
not preclude Executive from filing a charge with the U.S. Equal Employment
Opportunity Commission.  However, Executive agrees and hereby waives any and all
rights to any monetary relief or other personal recovery from any such charge,
including costs and attorneys’ fees. 

4. Subject to the provisions of Paragraph 3 of this General Release, in further
consideration of the commitments of the Company as described in the Employment
Agreement, Executive agrees that Executive will not file, claim, sue or cause or
permit to be filed, any civil action,

US_ACTIVE-123526099.3-RICHERKA 03/12/2018 5:55 AM

--------------------------------------------------------------------------------

 



suit or legal proceeding seeking equitable or monetary relief (including
damages, injunctive, declaratory, monetary or other relief) for himself
involving any matter released in Paragraph 1.  In the event that suit is filed
in breach of this release of claims, it is expressly understood and agreed that
this release of claims shall constitute a complete defense to any such suit.  In
the event any Releasee is required to institute litigation to enforce the terms
of this paragraph, Releasees shall be entitled to recover reasonable costs and
attorneys' fees incurred in such enforcement.  Executive further agrees and
covenants that should any person, organization, or other entity file, claim,
sue, or cause or permit to be filed any civil action, suit or legal proceeding
involving any matter occurring at any time in the past, Executive will not seek
or accept personal equitable or monetary relief in such civil action, suit or
legal proceeding. Nothing in this General Release shall prohibit or restrict
Executive from: (i) making any disclosure of information required by law; (ii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by any federal regulatory or law enforcement
agency or legislative body, any self-regulatory organization, or the Company’s
designated legal, compliance or human resources officers; or (iii) filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

5. Executive understands and agrees that the payments, benefits and agreements
provided in the Employment Agreement are being provided to Executive in
consideration for Executive’s acceptance and execution of, and in reliance upon
Executive’s representations in, the Employment Agreement and this General
Release, and that they are greater than the payments, benefits and agreements,
if any, to which Executive would have received if Executive had not executed the
Employment Agreement and this General Release.  In addition, Executive
acknowledges and agrees that Executive has been paid all amounts owed to
Executive as of the date of Executive’s signing of this General Release.

6. Executive and the Company agree and acknowledge that the agreement by the
Company described in the Employment Agreement, and the settlement and
termination of any asserted or unasserted claims against the Releasees, are not
and shall not be construed to be an admission of any violation of any federal,
state or local statute or regulation, or of any duty owed by any of the
Releasees to Executive.

7. This General Release and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with and be governed by the
laws of Pennsylvania without reference to its conflicts of laws principles.

8. Executive certifies and acknowledges as follows:

 

a.



that Executive has read the terms of this General Release, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each and every one of its
affiliated entities from any legal action arising out of Executive’s
relationship with the Company and the termination of that relationship;

b.



that Executive has signed this Release voluntarily and knowingly in exchange for
the consideration described herein and in the Employment Agreement,

-  14  -

--------------------------------------------------------------------------------

 



which Executive acknowledges is adequate and satisfactory to Executive and to
which Executive acknowledges that Executive would not otherwise be entitled;

c.



that Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this General Release;

d.



that Executive does not waive rights or claims that may arise after the date
this General Release is executed;

e.



that the Company has provided Executive with at least 21 (twenty-one) days
within which to consider this General Release, that any modifications, material
or otherwise, made to this General Release have not restarted or affected in any
manner the original 21 (twenty-one) day consideration period, and that Executive
has signed on the date indicated below after concluding that this General
Release is satisfactory to Executive;

f.



that Executive acknowledges that this General Release may be revoked by
Executive within seven (7) days after Executive’s execution, and it shall not
become effective until the expiration of such seven-day revocation period.  If
the last day of the revocation period is a Saturday, Sunday, or legal holiday in
the state in which Executive resides, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday.  In the event of a timely revocation by Executive, this General Release
and the Employment Agreement will be deemed null and void and the Company will
have no obligations hereunder; and

g.



that this General Release may not be signed prior to the third calendar day
before the last day of the Term of the Employment Agreement.   If this General
Release is signed prior to the last day of the Term of the Employment Agreement,
the Company reserves the right to have Executive ratify the General Release on
or after the last day of the Term.



-  15  -

--------------------------------------------------------------------------------

 



Intending to be legally bound hereby, Executive executed the foregoing General
Release on the date indicated below.

 

Matthew Pauls

 

 

___________________________

Signature

 

 

Date:  ______________________

 

 

-  16  -

--------------------------------------------------------------------------------